59 F.3d 174NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Keith CHANDLER, Petitioner-Appellant,v.CALIFORNIA BOARD OF PRISON TERMS;  Attorney General of theState of California, Respondents-Appellees.
No. 94-16795.
United States Court of Appeals, Ninth Circuit.
Submitted June 6, 1995.*Decided June 12, 1995.

Before:  O'SCANNLAIN, LEAVY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Keith Chandler appeals pro se the district court's denial of his habeas corpus petition brought under 28 U.S.C. Sec. 2254.  Chandler contends that the district court erred by finding that his claim was not cognizable in habeas corpus.  We vacate and remand with instructions to dismiss for lack of personal jurisdiction.


3
"A petitioner for habeas corpus relief must name the state officer having custody of him or her as the respondent to the petition."  Stanley v. California Supreme Court, 21 F.3d 359, 360 (9th Cir.1994) (citing Rule 2(a), 28 U.S.C. foll. Sec. 2254).  "Failure to name the petitioner's custodian as a respondent deprives federal courts of personal jurisdiction."  Id. at 360.


4
In his habeas petition, Chandler named the California Board of Prison Terms and the Attorney General of California as the sole respondents.  Because neither of these parties was Chandler's immediate custodian at the time he filed his petition, the district court lacked jurisdiction to consider his section 2254 petition.  See Rule 2(a), 28 U.S.C. foll. Sec. 2254;  Stanley, 21 F.3d at 360.  Accordingly, we vacate the district court's denial and remand with instructions to dismiss for lack of jurisdiction unless Chandler can timely amend his petition to name the correct party as respondent.  See Stanley, 21 F.3d at 360.


5
VACATED AND REMANDED.



*
 Because we unanimously find this case suitable for decision without oral argument, we deny Chandler's request for oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3